 In the Matter of AMERICAN SUGAR REFINING COMPANYandCOMMIT.TEE FOR INDUSTRIAL ORGANIZATIONIn the Matter ofAMERICANSUGAR REFINING COMPANYandUNITEDSUGARWORKERSUNION, LOCAL 21023Cases Nos. R-363 and R-364CERTIFICATIONOF REPRESENTATIVESFebruary 14, 1938On August 14, 1937, the Committee for Industrial Organization,herein called the C. I. 0., and United Sugar Workers Union, Local21023, herein called the Federal Union, each filed with the RegionalDirector for the Fifth Region (Baltimore, Maryland) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of American Sugar Refining Company,herein called the Company, at its refinery located in Baltimore,Maryland, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On September 25,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Article III, Section 10 (c) (2), of National LaborRelations Board Rules and Regulations-Series 1, as amended, di-rected that the cases be consolidated for the purposes of a hearing,and acting pursuant to Article III, Section 3, of said Rules and Reg-ulations, ordered an investigation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upondue notice.On October 7, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theC. I. O. and upon the Federal Union. On October 20, 1937, theRegional Director also issued to the International Longshoremen'sAssociation and to the Truck Drivers' and Helpers' Union noticesadvising each such organizations of its right to intervene in this case.Pursuant to the notices, a hearing was held on October 25, 1937, atBaltimore, Maryland, before Leo J. Kriz, the Trial Examiner dulydesignated by the Board.On January 13, 1938, the Board issued aDecision and a Direction of Election.'The Direction of Election14 N. L. R.B. 897.299 300NATIONAL LABOR RELATIONS BOARDprovided that an election by secret ballot be held within 15 days fromthe date of the Direction among production employees of AmericanSugar Refining Company at its plant in Baltimore, Maryland, whowere on its pay roll of October 16, 1937, including weighers, checkers,samplers, and chauffeurs, but excluding longshoremen, guards, lab-oratory workers, supervisory and clerical employees, and those whosince had voluntarily quit or been discharged for cause, to determinewhether they desired to be represented by the Committee for Indus-trialOrganization or by the United Sugar Workers Union, Local21023, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining, or by neither.The Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties to the proceed-ing his Intermediate Report on the ballot.No exceptions to theIntermediate Report have been filed by any of the parties.As to the balloting and its results the Regional Director reportedas follows :Total number of eligibles--------------------------------------675Total number of ballots cast------------------------------------613Total number of blank ballots----------------------------------0Total number of void ballots------------------------------------1Total number of challenged ballots------------------------------0Total number of votes for the Committee for Industrial Organiza-tion----------------------------------------------------------486Total number of votes for United Sugar Workers Union, Local21023, affiliated with the American Federation of Labor--------67Total number of ballots cast for neither labor organization------59By virtue of and pursuant to the power vested in the NationalLabor Relations Act and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT Is HEREBY- CERTIFIED that the Committee for IndustrialOrgani-zation has been designated and selected by a majority of the produc-tion employees of the American Sugar Refining Company at its plantin Baltimore,Maryland,including weighers,checkers,samplers, andchauffeurs,but excluding longshoremen,guards, laboratory workers,supervisory and clerical employees, as' their representative for thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the National Labor Relations Act, the Committee for Indus-trialOrganization is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages,hours of employment,and other conditions ofemployment.